DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites the subject matters that the dopant present in the p-type  SiC epitaxial film consists of Al, which may imply that all dopants and/or all types of effective dopants present in the p-type SiC epitaxial film are formed of Al. However, full support for such implied subject matters cannot be found in the original disclosure, as various types of unintentional impurities, intrinsic dopants, defects and/or vacancies may also exist (at least to a certain degree) inside the p-type SiC epitaxial film; and at least some of them may function as an effective dopant therein. And/or, the instant disclosure fails to provide an adequate description and/or evidence on: how such unintentional effective dopants could be absolutely eliminated in the instant invention, so as to ensure that the entire effective dopants consist of Al only in the recited p-type SIC epitaxial film. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the subject matters that the dopant present in the p-type  SiC epitaxial film consists of Al; but the term of “the dopant” lacks a sufficient antecedent basis in the claim, and/or the claim fails to clarify:
whether or not it definitely means that all types of effective dopants present in the p-type SiC epitaxial film are formed of Al; and/or, 
whether various types of unintentionally effective dopants such as unintentional impurities, intrinsic dopants, defects and/or vacancies are definitely included or not included in “the dopant”. 
whether or not it definitely means that only the intentionally doped dopant present in the p-type SiC epitaxial film consists of Al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 14-20, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (US 8,933,464; of record).
Nishio discloses p-type SiC epitaxial wafer comprising a p-type SIC epitaxial film (particularly see p-type region 102 in Fig. 1) having an Al dopant concentration of at least 1 x 1018 cm-3, wherein the intentionally doped p-type dopant present in the p-type SiC epitaxial film consists of Al.
Although Nisho does not more expressly disclose that the in-plane uniformity of the dopant concentration in the epitaxial film can be 25% or 10% or less, it is noted that the in-plane dopant uniformity is an art-recognized, result-oriented, important parameter, subject to routine experimentation and optimization.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make and/or to perceive a SiC wafer such as that of Nishio with the in-plane dopant uniformity in the p-type SiC epitaxial film being substantially same as, or close to, or lower than, what is/are recited in the claim, so that a SiC wafer with desired and/or optimized device performance and/or performance uniformity would be obtained, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Furthermore, it is noted that any potential implications regarding how the p-type SiC epitaxial film is doped, such as whether the p-type dopant is doped alone or doped together with a n-type dopant, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claims 10-12 and 20, in addition to what have been discussed above, it is further noted that each of the wafer size and the triangular defect density is also an art-recognized, result-oriented, important parameter/factor, subject to routine experimentation and/or optimization. Furthermore, it is noted that it is well known in the art that a SiC wafer can commonly and/or desirably have a size of about 6” or larger, for achieving the desired high production output and production efficiency; and/or that low triangular defect density is commonly desirable for achieving the desired high yielding in the art. 
Regarding claim 14, what are recited in claim 14 about the in-plane uniformity of the dopant concentration is the art-commonly recognized definition for such in-plane uniformity.
Regarding claim 19, in addition to what have been discussed above, it is further noted that it is well known in the art that the substrate for forming a high quality p-type SiC epitaxial film can be commonly and desirably formed of a SiC single crystal substrate.

Response to Arguments
Applicant's arguments filed on 2/22/2022 have been fully considered but they are not persuasive; and responses to them have been fully incorporated into the claim rejections set forth above in this office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHOUXIANG HU/Primary Examiner, Art Unit 2898